Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “set a cut-off time for a resolution of an update to a service contract received from at least one node of a plurality of second nodes over a blockchain; acquire resolution parameters from a blockchain ledger; and execute a smart contract to resolve the service contract based on the update to the service contract and the resolution parameters.”

This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “processor”, “non-transitory computer readable medium” and “a memory” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 8 and 15 amount to no 
The limitations of the dependent claims 2-7, 9-14 and 16-20, further describe the identified abstract idea. In addition, the limitations of claims 2-7 and 9-14 define how the reservation is made and sent to the blockchain ledger which further describes the abstract idea. The generic computer component of claims 16-20 (non-transitory computer readable medium) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray (U.S. Patent Application Publication No. 2020/0311666).

As to claims 1, 8 and 15, Gray teaches a system, method and medium, comprising: 
a processor of a first node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: set a cut-off time for a resolution of an update to a service contract received from at least one node of a plurality of second nodes over a blockchain (para. 71-73, 94 and 141); 
acquire resolution parameters from a blockchain ledger (para. 87-90 and 92-93); 
execute a smart contract to resolve the service contract based on the update to the service contract and the resolution parameters (para. 87-90 and 92-93).

As to claims 2, 9 and 16, Gray teaches the system, method and medium of claims 1, 8 and 15.
Gray further teaches:
wherein the update to the service contract reflects changes to at least one charge rate (para. 92-93).
As to claims 3, 10 and 17, Gray teaches the system, method and medium of claims 1, 8 and 15.
Gray further teaches:

As to claims 4 and 11, Gray teaches the system, method and medium of claims 1 and 8.
Gray further teaches:
wherein the resolution parameters comprising any of: priorities of stake holders; historic claims pattern; and temporal updates pattern (para. 105 and 109-110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent Application Publication No. 2020/0311666) in view of Hunn (U.S. Patent Application Publication No. 2019/0122317.

As to claims 5, 12 and 18, Gray teaches a system, method and medium, comprising: 
a processor of a first node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: set a cut-off time for a resolution of an update to a service contract received from at least one node of a plurality of second nodes over a blockchain (para. 71-73, 94 and 141); 
acquire resolution parameters from a blockchain ledger (para. 87-90 and 92-93); 
execute a smart contract to resolve the service contract based on the update to the service contract and the resolution parameters (para. 87-90 and 92-93).
	Gray does not teach:
execute the smart contract to guarantee an order of updates and resolutions for the cut-off time based on a blockchain consensus.
	However, Hunn teaches:
execute the smart contract to guarantee an order of updates and resolutions for the cut-off time based on a blockchain consensus (para. 97-98, 101).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to execute the smart contract to guarantee an order of updates and resolutions for the cut-off time based on a blockchain consensus in Gray as taught by Hunn. Motivation to do so comes from the teachings of Hunn that using blockchain consensus would ensure that parties agree upon the state of the contract at different stages and would therefore make the contract execution more efficient.

s 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent Application Publication No. 2020/0311666) in view of Leonard, (U.S. Patent Application Publication No. 2019/0258999), further in view of Le Blanc, (U.S. Patent Application Publication No. 2015/0269519).
As to claims 6, 13 and 19, Gray teaches a system, method and medium, comprising: 
a processor of a first node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: set a cut-off time for a resolution of an update to a service contract received from at least one node of a plurality of second nodes over a blockchain (para. 71-73, 94 and 141); 
acquire resolution parameters from a blockchain ledger (para. 87-90 and 92-93);
execute a smart contract to resolve the service contract based on the update to the service contract and the resolution parameters (para. 87-90 and 92-93).
	Gray does not teach:
the service contract comprising changes to charge rates
However, Leonard teaches a service contract comprising changes to charge rates (para. 45-46).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to include changes to charge rates in Gray as taught by Leonard. Motivation to do so comes from the teachings of Leonard that doing so would allow the method/system to generate a dynamic service contract that takes into account changes to tariffs which would make the contract more user friendly.

	Charge rates for base freight and for a bunker adjustment rate.
	However, Le Blanc teaches:
Charge rates for base freight and for a bunker adjustment rate (para. 12, 29 and 31).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to include rates for base freight and bunker adjustment rate in Gray as taught by Le Blanc. Motivation to do so comes from the teachings of Le Blanc that doing so would have contract rates or tariff rates include all possible charges on shipping rates and would therefore make the transaction more profitable.
As to claims 7, 14 and 20, Gray in view of Leonard, further in view of Le Blanc teaches the system, method and medium of claims 6, 13 and 19.
	Leonard further teaches: 
the update to the service contract further comprising changes to charge specialization parameters for detention free days, port holidays, and container cleaning rate limits (para. 45-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628